ASSIGNMENT OF CONTRACTS

THIS ASSIGNMENT OF CONTRACTS (the “Assignment”) is made as of the 8th day of
June 2007 by Triple Net Properties, LLC, a Virginia limited liability company
(“Assignor”) to NNN Healthcare/Office REIT Triumph, LLC, a Delaware limited
liability company (“Assignee”).

RECITALS

A. Assignor and First Colony Investments, L.L.P., a Texas limited liability
partnership, entered into that certain Agreement for Purchase and Sale of Real
Property and Escrow Instructions, dated as of April 2007 with respect to certain
property known as Triumph Hospital Southwest (“Southwest Contract”).

B. Assignor and Hollow Tree, L.L.P., a Texas limited liability partnership,
entered into that certain Agreement for Purchase and Sale of Real Property and
Escrow Instructions, dated as of April 2007 with respect to certain property
known as Triumph Hospital Northwest located in Harris County, Texas (“Northwest
Contract”, and together with the Southwest Contract, the “Contracts”). Assignor
desires to assign all of its rights, title and interest in and to the Contracts
to Assignee.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Contracts to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Contracts.

[SIGNATURES TO FOLLOW]

1

WITNESS the following signatures:

              ASSIGNOR:   Triple Net Properties, LLC,
   
 
                a Virginia limited liability company
   
 
           
 
  By:   /s/ Jack Maurer  

 
                     

 
           
 
  Name:   Jack Maurer  

 
                     

 
           
 
  Title:   Executive Vice President  

 
                     

 
            ASSIGNEE:   NNN Healthcare/Office REIT Triumph, LLC,
   
 
                a Delaware limited liability company
   
 
                By:   NNN Healthcare/Office REIT Holdings, L.P.,

 
           
 
  Its:   a Delaware limited partnership
Sole Member  


 
           
 
      By:
Its:   NNN Healthcare/Office REIT, Inc.,
a Maryland corporation
General Partner
 
           
 
      By:   /s/ Shannon K.S. Johnson
 
           
 
      Name:   Shannon K.S. Johnson
 
           
 
      Title:   Chief Financial Officer
 
           

#1317617 v1 021255.04970

2